Title: From Thomas Jefferson to John Peter Gabriel Muhlenberg, 9 June 1806
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel


                        
                            Sir 
                            
                            Washington June 9. 06.
                        
                        Since writing my letter of yesterday I learn from mr Bronson that there was lodged some time ago in the
                            custom house of Philadelphia, a book from mr Roscoe of Liverpool intended for me but sent under cover to mr Bronson, who
                            has left it with you for me. as I presume it is too bulky to come by post, I will pray you to send it with the wines &
                            place it’s duty in the same account. Accept my friendly salutations.
                        
                            Th: Jefferson
                            
                        
                    